Dismissed and Memorandum Opinion filed December 23, 2014.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-13-00101-CR

                         JORGE GUERRERO, Appellant
                                          V.
                        THE STATE OF TEXAS, Appellee

                     On Appeal from the 338th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1354948

                  MEMORANDUM                       OPINION
      Appellant Jorge Guerrero was accused of committing aggravated assault
with a deadly weapon when he was sixteen. The juvenile court transferred
appellant to criminal district court, where he pleaded guilty and was sentenced to
eight years’ imprisonment. On appeal, appellant contends that the juvenile court
abused its discretion when it waived jurisdiction over him and therefore the district
court lacked jurisdiction to render its judgment. We vacate the judgment of the
criminal district court, dismiss the case, and return the case to the juvenile court.
                                    BACKGROUND

      Appellant was born on June 24, 1995. At age sixteen, appellant was charged
with engaging in delinquent conduct by committing aggravated robbery with a
deadly weapon. Appellant was accused of participating in two armed robberies and
evading arrest on January 11, 2012.

      Because appellant was a juvenile at the time of the offense, the charges
against him were originally brought in the 314th Juvenile District Court. In that
court, the State filed a motion requesting that the juvenile court waive its
jurisdiction and transfer appellant to criminal district court to be tried as an adult.
The juvenile court judge conducted a hearing on the State’s motion. At the hearing,
the judge heard testimony from a Houston Police Department officer and two of
appellant’s relatives. The court also had before it documentary evidence, including
a “Court Report Information Summary” containing psychological and psychiatric
evaluations of appellant and summaries of appellant’s present offenses and prior
history.

      At the conclusion of the hearing, the juvenile court judge granted the State’s
motion to waive jurisdiction and transferred appellant to criminal district court to
stand trial as an adult. Appellant’s case was transferred to the 338th District Court,
where appellant pleaded guilty to the aggravated robbery with a deadly weapon.
The criminal district court judge found appellant guilty and sentenced him to eight
years’ confinement in the Texas Department of Criminal Justice.

                      TRANSFERRING JUVENILE JURISDICTION

      Section 54.02 of the Juvenile Justice Code provides that the juvenile court
may waive its exclusive original jurisdiction and transfer a child to the appropriate
district court or criminal district court for criminal proceedings if:


                                           2
      (1) the child is alleged to have violated a penal law of the grade of
      felony;
      (2) the child was:
             (A) 14 years of age or older at the time he is alleged to have
             committed the offense, if the offense is a capital felony, an
             aggravated controlled substance felony, or a felony of the first
             degree, and no adjudication hearing has been conducted
             concerning that offense; or
             (B) 15 years of age or older at the time the child is alleged to
             have committed the offense, if the offense is a felony of the
             second or third degree or a state jail felony, and no adjudication
             hearing has been conducted concerning that offense; and
      (3) after a full investigation and a hearing, the juvenile court
      determines that there is probable cause to believe that the child before
      the court committed the offense alleged and that because of the
      seriousness of the offense alleged or the background of the child the
      welfare of the community requires criminal proceedings.

Tex. Fam. Code § 54.02(a).

      To facilitate this determination, the juvenile court must consider, among
other matters, the following factors:

      1) whether the alleged offense was against person or property, with
      greater weight in favor of transfer given to offenses against the
      person;
      (2) the sophistication and maturity of the child;
      (3) the record and previous history of the child; and
      (4) the prospects of adequate protection of the public and the
      likelihood of the rehabilitation of the child by use of procedures,
      services, and facilities currently available to the juvenile court.

Id. § 54.02(f). If the juvenile court waives jurisdiction, it is required to “state
specifically in the order its reasons for waiver and certify its action, including the
written order and findings of the court.” Id. § 54.02(h).


                                          3
                         ANALYSIS OF APPELLANT’S ISSUE

      On appeal, appellant contends that the juvenile court abused its discretion by
waiving jurisdiction over him, and therefore the criminal district court lacked
jurisdiction to enter a judgment against him. Within this issue, appellant argues
that (1) the juvenile court judge exceeded his authority when he waived
jurisdiction over appellant, and (2) the evidence was insufficient to support a
waiver of jurisdiction. In his briefing, appellant also complains that the juvenile
court judge merely filled out a form certification order containing “boilerplate”
language and did not include specific evidentiary findings to support its
determinations.

      After the case was submitted to this Court, the Court of Criminal Appeals
issued its decision in Moon v. State, addressing several previously unresolved
questions concerning the specificity required of the juvenile district court’s transfer
order and the applicable standards of review the appellate courts are to apply to the
transfer order. See Moon v. State, No. PD-1215-13, ___ S.W.3d ___, 2014 WL
6997366 (Tex. Crim. App. Dec. 10, 2014). We conclude that the Moon case is
dispositive of this appeal.

      In Moon, the Court of Criminal Appeals explained that, before a juvenile
court may exercise its discretion to waive jurisdiction over an alleged child
offender, the juvenile court must consider the non-exclusive statutory factors of
section 54.02(f) to facilitate the juvenile court’s balancing of the “potential danger
to the public” posed by the particular juvenile offender “with the juvenile
offender’s amenability to treatment.” Moon, 2014 WL 6997366, at *7. Should the
juvenile court choose to exercise its discretion to waive jurisdiction over the child,
then the Juvenile Justice Code directs it to “state specifically” in a written order
“its reasons for waiver and [to] certify its action, including the written order and

                                          4
findings of the court.” Id. (citing Tex. Fam. Code § 54.02(h)).

      Relevant here, the Court of Criminal Appeals determined that section
54.02(h) “obviously contemplates that both the juvenile court’s reasons for
waiving its jurisdiction and the findings of fact that undergird those reasons should
appear in the transfer order.” Id. at *14. Elaborating further, the Court stated:

      In this way the Legislature has required that, in order to justify the
      broad discretion invested in the juvenile court, that court should take
      pains to ‘show its work,’ as it were, by spreading its deliberative
      process on the record, thereby providing a sure-footed and definite
      basis from which an appellate court can determine that its decision
      was in fact appropriately guided by the statutory criteria, principled,
      and reasonable—in short, that it is a decision demonstrably deserving
      of appellate imprimatur even if the appellate court might have reached
      a different result.

Id. The Court admonished that the legislative purpose of section 54.02(h) “is not
well served by a transfer order so lacking in specifics that the appellate court is
forced to speculate as to the juvenile court’s reasons for finding transfer to be
appropriate or the facts the juvenile court found to substantiate those reasons.” Id.
Conversely, the juvenile court that does the “heavy lifting” section 54.02(h)
requires and “shows its work” should rarely be reversed. Id.

      Given this legislative regime, the Court of Criminal Appeals concluded that
“a reviewing court should measure sufficiency of the evidence to support the
juvenile court’s stated reasons for transfer by considering the sufficiency of the
evidence to support the facts as they are expressly found by the juvenile court in its
certified order” and “should not be made to rummage through the record for facts
that the juvenile court might have found, given the evidence developed at the
transfer hearing, but did not include in its written transfer order.” Id. Accordingly,
the Court held:


                                           5
      [I]n conducting a review of the sufficiency of the evidence to establish
      the facts relevant to the Section 54.02(f) factors and any other relevant
      historical facts, which are meant to inform the juvenile court’s
      discretion whether the seriousness of the offense alleged or the
      background of the juvenile warrants transfer for the welfare of the
      community, the appellate court must limit its sufficiency review to the
      facts that the juvenile court expressly relied upon, as required to be
      explicitly set out in the juvenile transfer order under Section 54.02(h).

Id.

      The only reason specifically stated in the juvenile court’s order in Moon to
justify the waiver of jurisdiction was that the offense alleged was a serious one,
and the only fact specified in support of this reason was that the offense alleged
was committed against the person of another. Id. The Court held that a waiver of
juvenile jurisdiction “based on this particular reason, fortified only by this fact,
constitutes an abuse of discretion.” Id. Additionally, the Court determined that
other fact findings included in the juvenile court’s written order were
“superfluous” because, although those fact findings would have been relevant to
support a transfer for the alternative reason that the appellant’s background was
such as to render waiver of juvenile jurisdiction appropriate, the juvenile court did
not cite the appellant’s background as a reason for in transfer in the written order.
Id. at *14–15.

      The juvenile court’s written order in this case is substantively identical to
that in Moon. See id. at *2–3; see also Moon v. State, 410 S.W.3d 366, 372–73
(Tex. App.—Houston [1st Dist.] 2013), aff’d, ___ S.W.3d ___, 2014 WL 6997366
(quoting substantive portions of the juvenile court’s order). Like the order in
Moon, the transfer order in this case makes no findings about the specifics of the
alleged offense—here, aggravated assault—and finds no more than probable cause
to believe that appellant committed “the OFFENSE alleged.” See id. at *13. And,


                                         6
as in Moon, the only stated reason given for appellant’s transfer was that “because
of the seriousness of the OFFENSE, the welfare of the community requires
criminal proceeding[s,]” and the only specific fact supporting this reason was that
“the OFFENSE allege[d] to have been committed WAS against the person of
another[.]” See id. As Moon instructs, we conclude that the juvenile court’s waiver
of jurisdiction “based on this particular reason fortified only by this fact”
constitutes an abuse of discretion. Id. at *14. We therefore sustain appellant’s
issue.

         Because the criminal district court never acquired jurisdiction over
appellant, we vacate its judgment of conviction and dismiss the case in that court.
The case is returned to the juvenile court for further proceedings. See id. at *15
n.90.

                                   CONCLUSION

         We hold that the juvenile court abused its discretion by waiving its
jurisdiction and transferring appellant to the criminal district court. The judgment
of the 338th District Court is vacated, the case in that court is dismissed, and the
cause is remanded to the juvenile court for further proceedings.




                                      /s/       Ken Wise
                                                Justice



Panel consists of Justices Boyce, Busby, and Wise.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                            7